Citation Nr: 1025559	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss disability. 

2.  Entitlement to an earlier effective date for service 
connection for a bilateral hearing loss disability. 

3.  Entitlement to an increased rating for chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1972 to January 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a 
March 2003 rating decision, the RO, in part, granted the 
Veteran's claim for bilateral hearing loss disability and 
assigned a non-compensable evaluation, effective August 4, 2000.  
The Veteran disagreed with and perfected an appeal as to the 
evaluation and effective date assigned.  In a January 2008 rating 
decision, the RO granted service connection for chronic lumbar 
strain and assigned a 20 percent evaluation from April 28, 2003, 
and a 40 percent evaluation from December 7, 2007.  He disagreed 
with and perfected an appeal as the evaluations assigned.  In 
various Form 9's, substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge.  However, in a February 2009 
telephone contact with an RO employee, the Veteran indicated that 
he was withdrawing his hearing request in lieu of VA 
examinations.  The Veteran was subsequently afforded appropriate 
examinations.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  


FINDINGS OF FACT

1.  At worst, the Veteran had Level VI hearing acuity in the 
right ear and Level I hearing acuity in the left ear.

2.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his appeal 
as to entitlement to an earlier effective date for service 
connection for a bilateral hearing loss disability and an 
increased rating for lumbar spine disability be withdrawn.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2009).

2.  The criteria for withdrawal of a substantive appeal to the 
issues of entitlement to an earlier effective date for service 
connection for bilateral hearing loss disability and an increased 
rating for chronic lumbar strain have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2001, December 2006, and 
August 2008, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The December 2006 and August 2008 letters also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in a January 2010 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of his claim. There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  In this case, the Veteran 
was afforded numerous VA examinations, most recently in August 
2009.  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the 
course of the appeal, Compensation and Pension hearing 
examination worksheets were revised to include a discussion of 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the United States Court of Appeals for Veterans Claims (Court) 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Martinak, 21 
Vet. App. at 455.

In this case, the August 2009 VA examination report does not note 
any particular complaints the Veteran had as to the effect of his 
hearing loss on his daily activities and occupation.  However, in 
Martinak, the Court noted that even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Further, there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's hearing loss since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  In a September 2009 statement, the Veteran 
requested a new VA examination indicating that he was not sure if 
the August 2009 examiner had accurately noted his responses.  
However, there is nothing in the examination report to 
demonstrate that the Veteran's examination was out of the 
ordinary and the results of that examination report are 
consistent with the other evidence of record.  Further, the duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  For these reasons, 
an additional VA examination is not necessary in this case in 
order to adjudicate the Veteran's claim for an increased 
evaluation for hearing loss.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Bilateral Hearing Loss Disability

The Veteran essentially contends that his bilateral hearing loss 
disability is more disabling than contemplated by the current 
non-compensable evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Since the initial grant of service connection, the Veteran's 
bilateral hearing loss disability has been assigned a non-
compensable rating.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage of 
discrimination and the horizontal column appropriate to the 
puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 dB or less at 
1,000 hertz, and 70 dB or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The medical evidence of record includes various audiological 
assessments which are discussed in detail immediately below.

An August 2003 VA audiological examination noted the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
65
60
60
55
LEFT
35
35
40
45

The average pure tone threshold was shown as 60 decibels in the 
right ear and 39 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 94 percent in the right ear 
and 96 percent in the left ear. 

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level II impairment and left ear 
hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) 
indicates that for a right ear with Level II hearing loss and 
left ear with Level I hearing loss, a noncompensable (zero 
percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  As shown 
by the August 2003 report, all four of the specified frequencies 
in the right ear (but not the left ear) were 55 dB or more.  
Accordingly, 38 C.F.R. § 4.86(a) is applicable for the right ear 
only, and the Veteran's Roman numeral designations for hearing 
impairment may be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  In this case, 
application of Table VIA does not avail the Veteran of a higher 
disability evaluation.  Under this chart, the Veteran's puretone 
threshold averages yields a higher Roman numeral designation from 
Level II to Level IV for the right ear.  Table VII indicates that 
for right ear with Level IV hearing loss and left ear with Level 
I hearing loss, a noncompensable (zero percent) disability 
evaluation is still assigned.

The report of an October 2007 VA audiological examination reveals 
that the Veteran was pleasant in demeanor.  Test results, 
however, were inconsistent and the examiner felt that they did 
not reflect the Veteran's maximal effort.  Reinstruction and 
encouragement throughout testing produced no improvement in the 
Veteran's admitted response.  The examiner observed that there 
was poor interest reliability.  Therefore, the examiner 
considered the test results invalid and unreliable and did not 
report them.

An August 10, 2009, VA audiological examination noted the 
following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
85
70
75
75
LEFT
45
40
55
55

The average pure tone threshold was shown as 76 decibels in the 
right ear and 49 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 76 percent in the right ear 
and 96 percent in the left ear.

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level V impairment and left ear 
hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) 
indicates that for a right ear with Level V hearing loss and left 
ear with Level I hearing loss, a non-compensable (zero percent) 
rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  As shown 
by the August 2009 report, all four of the specified frequencies 
in the right ear (but not the left ear) were 55 dB or more.  
Accordingly, 38 C.F.R. § 4.86(a) is applicable for the right ear 
only, and the Veteran's Roman numeral designations for hearing 
impairment may be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  In this case, 
application of Table VIA does not avail the Veteran of a higher 
disability evaluation.  Under this chart, the Veteran's puretone 
threshold averages yields a higher Roman numeral designation from 
Level V to Level VI for the right ear.  Table VII indicates that 
for right ear with Level VI hearing loss and left ear with Level 
I hearing loss, a non-compensable (zero percent) disability 
evaluation is still assigned.

Based on these findings, a non-compensable disability evaluation 
for bilateral hearing loss is warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

It is important to note that the results of the above audiometric 
testing do not signify the absence of a significant disability 
associated with the Veteran's bilateral hearing loss disability.  
However, the degree to which this disability affects the average 
impairment of earnings, according to the Rating Schedule, results 
in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 
1155.  Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
such, a compensable evaluation for the Veteran's service-
connected bilateral hearing loss disability is not warranted.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's bilateral hearing loss disability was compensable.  
He is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

The Board notes that there are several other examination reports 
of record.  Examination reports dated in March 2002, June 2003, 
and October 2007 indicated that although the Veteran's hearing 
was tested, there was poor interest reliability and the test 
results were considered invalid and unreliable, and therefore 
were not reported.  Additionally, a December 2009 audiogram from 
Washington University School of Medicine is also of record.  
However, the Board is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  Furthermore, the summarized findings in the 
corresponding clinical record do not provide the appropriate 
detail to evaluate the Veteran's disability based on this 
evidence (e.g. there is no indication that the speech 
discrimination test was a Maryland CNC and there is no score 
given for the right ear).  

Finally, the Veteran has not been hospitalized for his 
disability.  While the Veteran indicated that he quit his job due 
to his hearing loss disability, he has also stated that the 
combination of his hearing loss disability along with his 
tinnitus, anxiety, depression, spine disability, kidney 
disability, and liver disability affected his employment.  
However, none of the evidence reflects that the Veteran's hearing 
loss affects his daily life in an unusual or exceptional way.  Cf 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Therefore, the Board finds no 
basis for further action on this question.

In addition to the above, the Board notes that the Court has held 
that entitlement to a total rating for compensation based on 
individual unemployability (TDIU) is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).  However, in this case, the record reflects that the 
Veteran was granted service connection for TDIU in a September 
2008 rating decision. 

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Withdrawal of Appeals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In December 2009, the Veteran submitted a correspondence 
indicating that he wished to withdrawal his claims for an earlier 
effective date for service connection for bilateral hearing loss 
disability and an increased rating for chronic lumbar strain.   

Because the Veteran has clearly indicated his wish to withdrawal 
the appeals as to the claims for an earlier effective date for 
service connection for bilateral hearing loss disability and an 
increased rating for chronic lumbar strain, there remain no 
allegations of errors of fact or law for appellate consideration.  
See 38 C.F.R. 
§ 20.204.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are therefore 
dismissed.

(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for bilateral hearing loss disability is 
denied.  

The appeal as to entitlement to an earlier effective date for the 
grant of service connection for bilateral hearing loss disability 
is dismissed. 

The appeal as to entitlement to an increased rating for chronic 
lumbar strain is dismissed. 




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


